Citation Nr: 0913053	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  07-16 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
degenerative disk disease with right radiculopathy.  

2.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
sinusitis.  

3.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from decisions in July 2006 and October 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, TN, that denied the benefits sought on appeal.  
The Veteran had active service from October 1990 to March 
1991 and from October 2004 to December 2005.  

The underlying issue of service connection for degenerative 
disk disease with right radiculopathy is addressed in the 
REMAND portion of the decision below.



FINDINGS OF FACT

1.  In an unappealed decision dated in September 1991, the RO 
denied service connection for a back disorder.  

2.  The additional evidence presented since the RO decision 
of September 1991 is not cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does relate to unestablished facts 
necessary to substantiate the claim and does raise a 
reasonable possibility of substantiating the Veteran's claim 
for degenerative disk disease with right radiculopathy.  

3.  In an unappealed decision dated in September 1991, the RO 
denied service connection for a sinus disorder.  

4.  The additional evidence presented since the RO decision 
of September 1991 is cumulative or redundant of evidence 
previously considered and by itself or when considered with 
previous evidence does not relate to unestablished facts 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for sinusitis.  

5.  Sleep apnea was not manifested during service and is not 
shown to be causally or etiologically related to service.



CONCLUSIONS OF LAW

1.  The September 1991 rating decision, which denied service 
connection for a back disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has been presented to reopen 
the claim of service connection for degenerative disk disease 
with right radiculopathy.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2008).

3.  The September 1991 RO decision, which denied service 
connection for a sinus disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.104 (2008).

4.  New and material evidence has not been presented to 
reopen the claim of service connection for sinusitis.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  Sleep apnea was not incurred in or aggravated during 
active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the appellant dated in March 2006, May 2006 and August 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
February 2008, the National Personnel Records Center 
confirmed that the Veteran's clinical records, dated from 
1990 to 1991 could not be located, and furnished his records, 
dated from 1990 to 1991, from Walter Reed Medical Center.  
The appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.

Claims to Reopen

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The RO reopened the claims for a back disorder and sinusitis.  
Nevertheless, regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Degenerative Disk Disease with Right Radiculopathy

A review of the record discloses that in a decision dated in 
September 1991, the RO denied the Veteran's service 
connection claim for a back disorder.  The RO based its 
decision on findings that the Veteran had a pre-existing back 
disability which was not aggravated by service.  

As the additional evidence, in the form of a line of duty 
determination, in June 2005, shows that the Veteran 
aggravated his back injury during physical training while 
unloading equipment and incurred a herniated disc, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim, that is, evidence showing that the 
Veteran's back disability may have been aggravated by 
service, the absence of which was the basis for the prior 
denial of the claim, the evidence is new and material and 
raises a reasonable possibility of substantiating the claim 
and the claim is reopened.

Sinusitis

A review of the record discloses that in a decision dated in 
September 1991 the RO denied service connection for 
sinusitis.  The RO based its decision on findings that the 
Veteran's incident of rhinitis in service was acute and 
transitory.  The Veteran did not appeal the September 1991 
decision.

The evidence of record and considered by the RO in September 
1991 is summarized as follows.  Service treatment records 
show that in March 1991, allergic rhinitis was noted.  On VA 
examination in July 1991, the Veteran had an impression of 
vasomotor rhinitis with turbinate hypertrophy, the remaining 
ear, nose and throat examination was within normal limits.  

The additional pertinent evidence associated with the claims 
file after the September 1991 decision consists the 
following.  

In February 2008, records dated from 1990 to 1991 from Walter 
Reed Medical Center Service were received.  The pertinent 
records dated during the Veteran's first period of service 
show that in January 1991, he had a diagnosis of allergic 
rhinitis vs. vasomotor rhinitis.  X-rays in January 1991 show 
no evidence of acute or chronic sinusitis.  As for the 
diagnosis of rhinitis, this evidence is not new and material 
because it is redundant, that is, it is repetitive of 
evidence previously considered.  And redundant evidence does 
not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.  As for the sinus x-rays, 
this medical evidence opposes, rather than supports the 
Veteran's claim, it does not raise a reasonable possibility 
of substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

Private medical records show that in April 1993, the Veteran 
had an impression of chronic sinusitis.  That same year, he 
underwent septoplasty sinus surgery.  This evidence does not 
a show a causal relationship between the Veteran's sinusitis 
and service, does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.

To the extent the Veteran's testimony and statements are 
offered as evidence of a nexus between sinusitis and the 
period of service from October 1990 to March 1991, where, as 
here, there is a question of medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the Veteran is not qualified through education, training, and 
expertise to offer a medical diagnosis or an opinion on 
medical causation.  

For these reasons, the Board rejects the Veteran's statements 
and testimony as competent evidence to reopen the claim.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus the evidence is not new and material and the claim for 
sinusitis is not reopened.  Accordingly, service connection 
for sinusitis remains denied.

Sleep Apnea

The Veteran essentially contends that he has sleep apnea that 
is related to service.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Service treatment records are negative for sleep apnea.  A 
private polysomnography in September 1998, provides an 
impression of borderline obstructive sleep apnea syndrome.  
That same year the Veteran underwent an 
uvulopalatopharyngoplasty, turbinate lateralization and 
cauterization.  Medical records in September 2002 show the 
Veteran experienced snoring.  In February 2009, the Veteran 
testified that he had a sleep disorder during his first 
period of service from 1990 to 1991, however he did not have 
a diagnosis of sleep apnea at that time.  While sleep apnea 
was not diagnosed during service, the dispositive question is 
whether there is medical evidence of a nexus or relationship 
between the Veteran's current sleep apnea and service.  

However, post-service medical records do not relate sleep 
apnea to service and there is no medical opinion of record 
indicating a relationship between sleep apnea and service.  
Therefore, the Board finds that the medical evidence is 
against the Veteran's claim for service connection for sleep 
apnea.  Accordingly, the Board concludes that service 
connection for sleep apnea is not established in the absence 
of competent medical evidence demonstrating a relationship 
between the current disability and service.  


ORDER

New and material evidence having been presented, the claim of 
service connection for degenerative disk disease with right 
radiculopathy is reopened, and to this extent only, the 
appeal is granted.

New and material evidence has not been presented to reopen 
the claim of service connection for sinusitis, and service 
connection for sinusitis remains denied.

Service connection for sleep apnea is denied.  


REMAND

A preliminary review of the record after determining that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for a back 
disability discloses a need for further development prior to 
final appellate review.  

As for the Veteran's first period of service from October 
1990 to March 1991, on a prescreening form in April 1986, the 
Veteran indicated he saw a chiropractor for a stiff back.  
Service treatment records from February 1991 to March 1991 
show treatment on multiple occasions for low back pain.  

Prior to the second period of service from October 2004 to 
March 2005, the Veteran was in a motor vehicle accident in 
May 2002 and experienced an onset of low back pain.  A MRI in 
February 2003, shows disk protrusion and degenerative annular 
changes at L4-5 and L5-S1.  In April 2003, a clinical note 
provides an assessment of multi level degenerative disk 
disease of the lumbar spine with chronic low back pain 
without radicular component.  After the Veteran's back injury 
during service in October 2004, a MRI in December 2004 shows 
disc herniation on the right at L4-5.  On diagnostic imaging 
in May 2005, there was central soft disk protrusion at L4-5, 
posterior disk bulge with some right-sided foraminal stenosis 
at L5-S1 and posterior disk bulges at L2-3 and L3-4 without 
significant stenosis.  On evaluation in June 2005, the 
examiner indicated the Veteran's lesion resolved and the 
previously scheduled back surgery was cancelled.  

After service on VA examination in March 2006, x-ray evidence 
shows facet arthrosis and the diagnosis was degenerative 
joint disease of the lumbar-sacral spine with right 
radiculopathy.  

Given the state of the medical evidence, the Board is of the 
opinion that there is insufficient medical evidence of record 
to decide the claim.  As such, the Board is of the opinion 
that the Veteran should be afforded an additional examination 
in an attempt to more clearly determine the etiology of the 
current back disability and any possible relationship to 
service.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


The Veteran should be afforded an 
examination to determine the nature and 
etiology of his degenerative disk disease 
with right radiculopathy.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and the 
examination, offer comments and an 
opinion as to the most likely etiology of 
any currently diagnosed degenerative disk 
disease and radiculopathy.  The examiner 
is specifically requested to offer an 
opinion as to the following: 

a). What was the degree of a 
back disability, existing at 
the time of entrance into 
service in October 1990 and 
October 2004? 

b). If the history and clinical 
data support the conclusion 
that a back disability pre-
existed the Veteran's service 
from October 1990 to March 
1991, and from October 2004 to 
December 2005, then was the 
pre-existing back disability 
aggravated by service, that is, 
was there a permanent increase 
in severity, that is, a 
worsening of the underlying 
condition not due to the 
natural progress of the 
condition as contrasted to a 
temporary worsening of 
symptoms? 

d). If the history and clinical 
data do not support the 
conclusion that a back 
disability pre-existed both 
periods service, is it at least 
as likely as not that that the 
Veteran's degenerative disk 
disease with right 
radiculopathy is causally or 
etiologically related to 
service, specifically due to 
complaints of low back pain 
from February 1991 to March 
1991 for low back pain and/or 
his back injury during physical 
training in October 2004.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
If an opinion can not be rendered without 
resort to speculation, the examiner is 
requested to explain why this is the 
case.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


